DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 7-8, 15; the rest is unchanged.

Response to Arguments
Applicant’s arguments regarding claims 1 & 7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In the current rejection a new reference Lu et al. is now being used to teach a leak detection without the use of reactive agents. Regarding claims 15-16 applicant argues in pg.12 of remarks that the prior arts fail to teach a machine leak detection system having a work machine fleet with a plurality of work machines. The prior arts teach a machine leak detection system, but the prior arts fail to teach a machine leak detection system having a work machine fleet with a plurality of work machines. However, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Applicant argues in the 2nd para. of pg.14 of the remarks that Young et al. do not teach automated fluid leak monitor. The examiner respectfully disagrees because para. [0524] teach shutting down the engine when the soot concentration is above 4. Para. [0543] teaches the presence of contaminants into the engine is due to a leak.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 10,234,355 B2; pub. Mar. 19, 2019) in view of Kennedy et al. (US 2020/0104989 A1; pub. Apr. 2, 2020).
Regarding claim 1, Lu et al. disclose: a work machine (col.3 L14-20) comprising: an operational component containing a work fluid of the work machine (col.3 L14-20); a work fluid accumulation area proximate the operational component and disposed in a location where the work fluid (col.3 L14-20); a leak detection mechanism disposed within the work fluid accumulation area and monitoring the work fluid accumulation area for a work fluid leak accumulation of the work fluid leaking from the operational component (col.3 L14-20), wherein the leak detection mechanism transmits a leak detection sensor signal (fig.1 items 1 & 2) in response to detecting the work fluid leak accumulation in the work fluid accumulation area, wherein the leak detection mechanism does not monitor the work fluid for excitation of a reactive agent contained within the work fluid (col.3 L14-20). Lu et al. are silent about: a communication module; and a work machine controller operatively connected to the leak detection mechanism and the communication module, the work machine controller being programmed to: receive the leak detection sensor signal from the leak detection mechanism, and cause the communication module to transmit a work machine leak detected signal to a work machine monitoring center in response to receiving the leak detection sensor signal.
In a similar field of endeavor, Kennedy et al. disclose: a communication module; and a work machine controller operatively connected to the leak detection mechanism and the communication module, the work machine controller being programmed to: receive the leak detection sensor signal from the leak detection mechanism, and cause the communication module to transmit a work machine leak detected signal to a work machine monitoring center in response to receiving the leak detection sensor signal (para. [0013], [0015], [0025]) motivated by the benefits for real-time leak detection (Kennedy et al. para. [0025]).
In light of the benefits for real-time leak detection as taught by Kennedy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lu et al. with the teachings of Kennedy et al. 
Regarding claim 2, Lu et al. disclose: a leak detection light source projecting a leak detection light into the work fluid accumulation area (fig.1). Kennedy et al. disclose: a leak detection light sensor operatively connected to the work machine controller and positioned within the work fluid accumulation area, wherein the leak detection light sensor outputs the leak detection sensor signal to the work machine (para. [0019]) motivated by the benefits for real-time leak detection (Kennedy et al. para. [0025]).
Regarding claim 6, Kennedy et al. disclose: an output device operatively connected to the work machine controller, wherein the work machine controller is programmed to cause the output device to display a leak status of the work machine in response to receiving the leak detection sensor signal (abstract, para. [0003]) motivated by the benefits for real-time leak detection (Kennedy et al. para. [0025]).
Regarding claim 7, Lu et al. disclose: the second leak detection mechanism does not monitor the second work fluid for excitation of a second reactive agent contained within the second work fluid (see rejection of claim 1). Kennedy et al. disclose: a second operational component containing a second work fluid of the work machine; a second work fluid accumulation area proximate the second operational component and disposed in a second location where the second work fluid leaking from the second operational component will accumulate; a second leak detection mechanism operatively connected to the work machine controller and disposed within the second work fluid accumulation area and monitoring the second work fluid accumulation area for a second work fluid leak accumulation of the second work fluid leaking from the second operational component, wherein the second leak detection mechanism transmits a second leak detection sensor signal in response to detecting the second work fluid leak accumulation in the second work fluid accumulation area, wherein the work machine controller is being programmed to: receive the second leak detection sensor signal from the second leak detection mechanism, and cause the communication module to transmit a second work machine leak detected signal to the work machine monitoring center in response to receiving the second leak detection sensor signal (para. [0016]) motivated by the benefits for real-time leak detection (Kennedy et al. para. [0025]).
Regarding claim 8, a method for machine leak detection in a plurality of work machines, the method for machine leak detection comprising: in each of the plurality of work machines, monitoring a work fluid accumulation area within the work machine for a work fluid leak accumulation of a work fluid (the contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 9, Lu et al. disclose: monitoring the work fluid accumulation area comprises projecting a leak detection light into the work fluid accumulation area (fig.1), and wherein detecting the work fluid leak accumulation comprises sensing a reflected leak detection light caused by the leak detection light reflecting off the work fluid in the work fluid leak accumulation (col.3 L37-53).
Regarding claim 14, Kennedy et al. disclose: outputting the leak status of the work machine to an operator of the work machine in response to detecting the work fluid leak accumulation within the work fluid accumulation area (para. [0015]) motivated by the benefits for real-time leak detection (Kennedy et al. para. [0025]).
Regarding claim 15, Kennedy et al. disclose: a work machine fleet comprising: a work machine, wherein the work machine comprises: a leak detection mechanism for detecting a work fluid leak accumulation of a work fluid leaking from an operational component, and to transmit a leak detection sensor signal in response to detecting the work fluid leak accumulation, a communication module, and a work machine controller operatively connected to the leak detection mechanism and the communication module, wherein the work machine controller is programmed to: receive the leak detection sensor signal from the leak detection mechanism, and cause the communication module to transmit a work machine leak detected signal, and a fleet monitoring center communicatively linked to the work machines; and a remote monitoring center communicatively linked to each of the work machine and (rejected on the basis as claim 7). The combined references are silent about: a work machine fleet comprising: a plurality of work machines. However, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 16, the remote monitoring center transmits a fleet leak detected signal to the fleet monitoring center in response to receiving the work machine leak detected signal from the communication module of the one of the plurality of work machines (the claim is rejected on the basis as claim 15).
Regarding claim 17, the leak detection mechanism of at least one of the plurality of work machines comprises: a leak detection light source projecting a leak detection light into a work fluid accumulation area proximate the operational component; and a leak detection light sensor disposed within the work fluid accumulation area, wherein the leak detection light sensor outputs the leak detection sensor signal to the work machine controller in response to detecting a reflected leak detection light caused by the leak detection light reflecting off the work fluid in the work fluid leak accumulation (the claim is rejected on the basis as claim 15).
Regarding claim 19, a second work machine fleet comprising: a second plurality of work machines, and a second fleet monitoring center communicatively linked to each of the second plurality of work machines of the second work machine fleet, wherein the remote monitoring center is configured to receive the work machine leak detected signal from the communication module of the one of the second plurality of work machines (the claim is rejected on the basis as claim 15).

Claims 3, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 10,234,355 B2; pub. Mar. 19, 2019) in view of Kennedy et al. (US 2020/0104989 A1; pub. Apr. 2, 2020) and further in view of Hsieh et al. (US 2020/0004156 A1; pub. Jan. 2, 2020).
Regarding claim 3, Lu et al. disclose: a leak detection sensor operatively connected to the work machine controller and mounted proximate the work fluid accumulation area (see rejection of claim 1). The combined references are silent about: a work fluid sensing cord operatively connected to the leak detection sensor and positioned within the work fluid accumulation area, wherein the leak detection sensor outputs the leak detection sensor signal to the work machine controller in response to a contact between the work fluid in the work fluid leak accumulation and the work fluid sensing cord.
In a similar field of endeavor, Hsieh et al. disclose: a leak detection sensor operatively connected to a machine controller and mounted proximate the work fluid accumulation area; and a work fluid sensing cord operatively connected to the leak detection sensor and positioned within the work fluid accumulation area, wherein the leak detection sensor outputs the leak detection sensor signal to the machine controller in response to a contact between the work fluid in the work fluid leak accumulation and the work fluid sensing cord (para. [0041]) motivated by the benefits for preventing structure damage (Hsieh et al. para. [0017]).
In light of the benefits for structure damage as taught by Hsieh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wire sensor of Hsieh et al. in the apparatus of Lu et al. and Kennedy et al.
Regarding claim 10, the combined references are silent about: monitoring the work fluid accumulation area comprises disposing a work fluid sensing cord within the work fluid accumulation area, and wherein detecting the work fluid leak accumulation comprises sensing a contact between the work fluid in the work fluid leak accumulation and the work fluid sensing cord.
In a similar field of endeavor, Hsieh et al. disclose monitoring the work fluid accumulation area comprises disposing a work fluid sensing cord within the work fluid accumulation area, and wherein detecting the work fluid leak accumulation comprises sensing a contact between the work fluid in the work fluid leak accumulation and the work fluid sensing cord (para. [0041]) motivated by the benefits for preventing structure damage (Hsieh et al. 
In light of the benefits for structure damage as taught by Hsieh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wire sensor of Hsieh et al. in the method of Lu et al. and Kennedy et al.
Regarding claim 18, Kennedy et al. disclose: the leak detection mechanism of at least one of the plurality of work machines comprises: a leak detection sensor operatively connected to the work machine controller and mounted proximate a work fluid accumulation area proximate the operational component; and a work fluid sensing cord operatively connected to the leak detection sensor and positioned within the work fluid accumulation area proximate the operational component (see rejection of claim 7). The combined references are silent about: the leak detection sensor outputs the leak detection sensor signal to the work machine controller in response to a contact between the work fluid in the work fluid leak accumulation and the work fluid sensing cord.
In a similar field of endeavor, Hsieh et al. disclose: using a wire sensor for detecting fluid leak (para. [0041]) motivated by the benefits for preventing structure damage (Hsieh et al. para. [0017]).
In light of the benefits for structure damage as taught by Hsieh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wire sensor of Hsieh et al. in the apparatus of Lu et al. and Kennedy et al.

Claims 4, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 10,234,355 B2; pub. Mar. 19, 2019) in view of Kennedy et al. (US 2020/0104989 A1; pub. Apr. 2, 2020) and further in view of Young et al. (US 2018/0299355 A1; pub. Oct. 18, 2018).
Regarding claim 4, the combined references are silent about: the work machine controller is programmed to disable the operational component in response to receiving the leak detection sensor signal.
In a similar field of endeavor, Young et al. disclose: the work machine controller is programmed to disable the operational component in response to receiving the leak detection sensor signal (para. [0524]) motivated by the benefits for preventing dangerous operating condition (Young et al. para. [0524]).
In light of the benefits for preventing dangerous operating condition as taught by Young et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lu et al. and Kennedy et al. with the teachings of Young et al. 
Regarding claim 11, the combined references are silent about: disabling the operational component in response to detecting the work fluid leak accumulation within the work fluid accumulation area.
In a similar field of endeavor, Young et al. disclose: disabling the operational component in response to detecting the work fluid leak accumulation within the work fluid accumulation area (para. [0524]) motivated by the benefits for preventing dangerous operating condition (Young et al. para. [0524]).
In light of the benefits for preventing dangerous operating condition as taught by Young et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lu et al. and Kennedy et al. with the teachings of Young et al. 
Regarding claim 20, the combined references are silent about: the work machine controller of each of the plurality of work machines in the work machine fleet is programmed to change an operation of the work machine in response to receiving the leak detection sensor signal from the leak detection mechanism.
In a similar field of endeavor, Young et al. disclose: the work machine controller of each of the plurality of work machines in the work machine fleet is programmed to change an operation of the work machine in response to receiving the leak detection sensor signal from the leak detection mechanism (para. [0524]) motivated by the benefits for preventing dangerous operating condition (Young et al.
In light of the benefits for preventing dangerous operating condition as taught by Young et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lu et al. and Kennedy et al. with the teachings of Young et al.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 10,234,355 B2; pub. Mar. 19, 2019) in view of Kennedy et al. (US 2020/0104989 A1; pub. Apr. 2, 2020) and further in view of Zhang et al. (CN 106227200 B; pub. Aug. 02, 2019).
Regarding claim 5, the combined references are silent about: the work machine controller is programmed to cause the work machine to navigate from a work area to a maintenance area in response to receiving the leak detection sensor signal.
In a similar field of endeavor, Zhang et al. disclose: the work machine controller is programmed to cause the work machine to navigate from a work area to a maintenance area in response to receiving the leak detection sensor signal (para. [0053], [0065]) motivated by the benefits for oil leakage repair (Zhang et al. para. [0053], [0065]).
In light of the benefits for oil leakage repair as taught by Zhang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lu et al. and Kennedy et al. with the teachings of Zhang et al. 
Regarding claim 12, the combined references are silent about: causing the work machine to navigate from a work area to a maintenance area in response to detecting the work fluid leak accumulation within the work fluid accumulation area.
In a similar field of endeavor, Zhang et al. disclose: causing the work machine to navigate from a work area to a maintenance area in response to detecting the work fluid leak accumulation within the work fluid accumulation area (para. [0053], [0065]) motivated by the benefits for oil leakage repair (Zhang et al.
In light of the benefits for oil leakage repair as taught by Zhang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lu et al. and Kennedy et al. with the teachings of Zhang et al. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884